Citation Nr: 0100444	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  94-49 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a right inguinal hernioplasty.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a right orchiopexy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to August 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  In an unappealed January 1980 rating decision, the RO 
denied the veteran's claims for service connection for 
residuals of a right inguinal hernioplasty and residuals of a 
right orchiopexy. 

2.  The evidence associated with the veteran's claims file 
since the January 1980 rating decision does not bear directly 
and substantially upon the issues of entitlement to service 
connection for residuals of a right inguinal hernioplasty and 
residuals of a right orchiopexy, and is not so significant 
that it must be considered in order to fairly decide the 
merits of those claims.


CONCLUSIONS OF LAW

1.  The January 1980 rating decision which denied entitlement 
to service connection for residuals of a right inguinal 
hernioplasty and residuals of a right orchiopexy is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).

2.  The evidence received since the January 1980 rating 
decision, denying entitlement to service connection for a 
right inguinal hernioplasty and residuals of a right 
orchiopexy, is not new and material, and the veteran's claims 
for those benefits are not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the RO adjudicated the veteran's 
claims under the former new and material evidence standard 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
rather than the more recent standard described in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  However, as the newly 
submitted evidence does not pertain to the claimed 
disabilities, the Board finds that the analysis under the 
Colvin or Hodge standard of review would be the same.  Thus, 
there is no reason to remand the veteran's claims for 
adjudication under Hodge, supra.  Accordingly, the Board 
finds no prejudice to the veteran in adjudicating his claim 
under Hodge.  See Bernard v. Brown, 4 Vet. App. 384, 393-395 
(1993).

In the present case, the veteran's claims for service 
connection for a right inguinal hernioplasty and residuals of 
a right orchiopexy were denied in a January 1980 rating 
decision.  That decision became final when the veteran did 
not file a notice of disagreement within one year of the date 
he was notified of the unfavorable determination and his 
appellate rights.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  Pursuant to 38 U.S.C.A. 
§ 7105(c), a final decision by the RO may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  The exception to this is found 
in 38 U.S.C.A. § 5108, which states that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See 38 C.F.R. § 3.156(a).  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991).

The first step is to determine whether new and material 
evidence has been received under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented to reopen the 
claim, the merits of the claim may be evaluated after 
ensuring that the duty to assist has been satisfied.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The basis of the RO's denial of service connection in the 
January 1980 rating decision was that a right inguinal hernia 
and a right undescended testicle preexisted the veteran's 
entry onto active duty service, and were not aggravated 
thereby beyond the normal progress of the disorders.  The 
Board notes that according to the law, usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service-
connected unless the disease or injury is otherwise 
aggravated by service.  See 38 C.F.R. § 3.306(b)(1).

In reviewing claims on the basis of new and material 
evidence, the evidence to be reviewed is that which has been 
submitted since the last final decision that disallowed the 
claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In this case, the evidence associated with the 
veteran's claims file since the January 1980 decision 
consists of VA medical records reflecting treatment from July 
1987 to September 1999; a September 1994 statement by the 
veteran; VA Form 646s dated in November 1996 and October 
2000; and a December 2000 Written Brief Presentation.  It 
appears that during the pendency of this appeal, the RO made 
efforts to obtain additional records, but such efforts had 
negative results.  

The July 1987 through September 1999 VA treatment records 
reveal no complaints of, or treatment for, any residuals of a 
right inguinal hernioplasty or of a right orchiopexy.  Thus, 
while new in that they were not previously of record, they 
are not material to the issues under consideration.  The 
veteran's September 1994 statement is cumulative and 
redundant of his previous contentions; thus, it is not new 
evidence.  The November 1996 and October 2000 VA Form 646's 
and the December 2000 Written Brief Presentation include a 
new argument, that the veteran's in-service statements as to 
a preexisting right inguinal hernia may not be used to rebut 
the presumption of soundness.  However, the Board finds that 
such an argument goes to merits of the claim, which cannot be 
examined prior to reopening a claim, unless on the basis of 
clear and unmistakable error in a prior denial.  The sole 
issue presently before the Board is whether new and material 
evidence has been presented to reopen the claims for service 
connection.  Parenthetically, the Board notes that in a May 
1997 rating decision, the RO determined that there was no 
clear and unmistakable error in the January 1980 RO decision, 
but the veteran did not initiate an appeal as to that 
decision.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the January 1980 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5108.  Thus, the 
veteran's claim to reopen must be denied.

The Board is aware of no evidence which may prove to be new 
and material, but which has not been submitted with the 
veteran's application.  See 38 U.S.C.A. § 5103(a); Graves v. 
Brown, 8 Vet. App. 522, 525 (1996). 



ORDER

New and material evidence has not been submitted to reopen 
the request for entitlement to service connection for 
residuals of a right inguinal hernioplasty, and the claim is 
denied.

New and material evidence has not been submitted to reopen 
the request for entitlement to service connection for 
residuals of a right orchiopexy, and the claim is denied.



		
L. M. HELINSKI
	Acting Member, Board of Veterans' Appeals

 

